      Case 2:20-cv-01309-KJM-DB Document 18 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR GARCIA,                                    No. 2:20-cv-1309 KJM DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      PUBLIC HEALTH, STATE OF
15    CALIFORNIA,
16                       Defendants.
17

18           Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge as provided by Local Rule 302(c)(21).

20           On June 11, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has filed objections to the

24   findings and recommendations, to which defendant has replied.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////

                                                       1
     Case 2:20-cv-01309-KJM-DB Document 18 Filed 09/21/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 11, 2021 (ECF No. 15) are adopted in
 3   full;
 4           2. Defendant’s October 22, 2020 partial motion to dismiss, (ECF No. 7), re-noticed on
 5   October 26, 2020, (ECF No. 10), is granted;
 6           3. The amended complaint’s FLSA claim is dismissed without further leave to amend;
 7           4. The court declines to exercise supplemental jurisdiction over the amended complaint’s
 8   state law claim;
 9           5. The amended complaint’s state law claim is dismissed without prejudice; and
10           6. The Clerk of Court is directed to close this case.
11   DATED: September 20, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
